Citation Nr: 1506821	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-32 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 10 percent for a service-connected right shoulder disability.  

2.  Entitlement to an extraschedular rating for a service-connected right shoulder disability. 

3.  Entitlement to a schedular rating higher than 30 percent for a service-connected right knee disability since June 1, 2012.

4.  Entitlement to an extraschedular rating for a service-connected right knee disability. 

5.  Entitlement to an extraschedular rating for the combined impact of the Veteran's service-connected disabilities. 

6.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

7.  Entitlement to service connection for diabetes mellitus as secondary to a service-connected right knee disability.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, July 2011, and May 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The June 2008 decision granted service connection for acromial clavicular separation with traumatic arthritis and assigned a 10 percent disability rating.  The Veteran appealed the rating assigned.  The July 2011 decision continued the 10 percent rating for the right shoulder disability, granted service connection for status post total right knee replacement with residuals and assigned a temporary 100 percent rating from June 8, 2011 and a 30 percent rating from June 1, 2012.  The July 2011 decision also denied service connection for status post total left knee replacement.  The Veteran appealed the denial of service connection and the ratings assigned for the right shoulder and right knee disabilities.  The May 2012 decision continued the 30 percent rating for the service-connected right knee disability, denied service connection for diabetes mellitus, and denied entitlement to a TDIU.  The Veteran appealed these issues.    

The RO most recently readjudicated all claims on appeal in a May 2014 supplemental statement of the case (SSOC). The Veteran's current representative was furnished a copy of the SSOC and was provided an appropriate period of time for response.  

The issues of entitlement to an extraschedular rating for a service-connected right shoulder disability, entitlement to an extraschedular rating for a service-connected right knee disability, entitlement to an extraschedular rating for the combined impact of service-connected disabilities, entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, entitlement to service connection for diabetes mellitus as secondary to a service-connected right knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is right-hand dominant; therefore, his right shoulder is his major upper extremity.

2.  During the appellate period, the Veteran's right shoulder disability has been manifested by limitation of right shoulder abduction to, at most 90 degrees (i.e. shoulder level), with objective evidence of pain; the preponderance of the medical evidence is against a finding that the Veteran's right shoulder disability is manifested by limitation of motion of the right shoulder to 45 degrees (i.e. midway between side and shoulder level).

3.  Since June 1, 2012, the Veteran's right knee disability has been manifested by pain, limitation of motion, and X-ray evidence of degenerative joint disease; the Veteran's status post total right knee replacement has not been manifested by chronic residuals consisting of severe painful motion or severe weakness in the affected extremity. 


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating of 20 percent, but no higher, for a right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5200-03 (2014).

2.  The criteria for a schedular rating higher than 30 percent since June 1, 2012 for a service-connected right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.45, 4.7, 4.71a, Diagnostic Codes 5003, 5055, 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Regarding the right shoulder and right knee disabilities, the appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
 
The Board finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records and VA examination reports.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As such, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  

The Veteran was afforded VA examinations regarding his right shoulder disability in May 2008, July 2011, and March 2014.  He was provided VA examinations addressing his right knee disability in May 2008, July 2011, March 2012, and March 2014.  While the March 2014 VA examination reports indicated that the Veteran's claims file had not been available for review, the Board notes that such a review was not necessary in the context of the increased rating claims.  The examiner's task was to evaluate the Veteran's right knee and right shoulder disabilities as they manifested during the time of the examination.  In this respect, the examiner examined the Veteran, recorded all pertinent clinical findings, and considered his relevant medical history.  There is no indication that a review of the Veteran's claims file would alter the examiner's findings regarding how the Veteran's right knee and right shoulder disabilities manifested on the day of the examination, or that lack of such review otherwise impacted its adequacy.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of claims file not required when such review would not change objective findings made on examination); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (noting that range-of-motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file).  Thus, the March 2014 VA examinations are adequate and no prejudice exists.  See Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (holding that whether prejudicial harm exists is a case-by-case determination).

The Veteran's representative has argued that the VA orthopedic examinations are inadequate where the examiner stated that he was unable to theorize as to any additional functional impairment that might occur outside of the clinical setting (i.e. during the course of daily living) without resorting to speculation.  See, e.g., November 2011 notice of disagreement.  The representative requested that the Veteran be provided a VA examination that cures this deficiency.  While the Veteran was subsequently reexamined, most recently in March 2014, those shoulder and knee examination reports contain the same language that the Veteran's representative initially took issue with.  However, it would be impossible to cure this perceived deficiency.  The examiner simply acknowledged that the clinical setting of the VA examination room is, by its nature, limited.  The examiner recorded the Veteran's history of complaints and provided details as to the Veteran's report of how his orthopedic disabilities affected his daily living, and incorporated those details into the examination report findings.  Given the limitations inherent in any clinical setting, the examiner provided as much information as was practicably possible without actually accompanying and observing the Veteran through the course of his daily living.  As such, the Board finds that the examination reports are adequate.

Finally, the Veteran's representative has contended that the VA examination reports are inadequate because they failed to take into account the combined impact of all of the Veteran's service-connected disabilities.  See November 2012 substantive appeal.  As the Board is specifically remanding consideration of the combined impact of the service-connected disabilities as a separation issue requiring further development, it need not be addressed further in this decision.              

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  



Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided.  Id.  

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, where there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Right Shoulder

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, as the medical evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes. 

The Veteran's right shoulder disability is currently evaluated as 10 percent disabling under DC 5203.  Under this code, the next higher (i.e. 20 percent) rating is warranted for nonunion of the clavicle or scapula, or for dislocation of the clavicle or scapula.  A 20 percent rating is the highest available under the code.  According to the March 2014 VA examination report, the examiner determined that the Veteran had an acromioclavicular dislocation of the right shoulder.  Therefore, a 20 percent rating is warranted based on medical evidence showing a dislocation of the clavicle.  

The Veteran's right shoulder disability could also be evaluated under DC 5201, which provides that to warrant the assignment of a 20 percent evaluation for a disability on the basis of limitation of motion of the major (right) arm, motion must be limited to shoulder level.  Range-of-motion findings from the March 2014 VA examination show flexion of the shoulder to 110 degrees with pain beginning at 110 degrees and abduction to 90 degrees with pain beginning at 90 degrees.  Because the Veteran's abduction is limited to 90 degrees, i.e. shoulder level (see 38 C.F.R. § 4.71, Plate I for illustration), he is entitled to a 20 percent schedular rating under this code.  A 30 percent rating is not warranted under DC 5201 unless there is limitation of motion of the major (right) arm midway between the side and shoulder level (i.e. 45 degrees).  Id.  Given the objective range-of-motion findings elicited throughout this appeal, including findings from the May 2008, July 2011, and March 2014 VA examination reports which have not shown limitation of flexion restricted beyond 110 degrees and have not shown limitation of abduction restricted beyond 90 degrees, the Board finds that a rating higher than 20 percent under DC 5201 is not warranted. 

The Board has also considered whether additional functional impairment is shown beyond that which is captured by the range-of-motion findings described in the VA examination reports.  According to the May 2008 VA joints examination report, the Veteran did not report any flare-ups, and repetitive motion testing did not reveal any additional functional loss.  A December 2011 VA primary care note references intermittent right shoulder pain.  The July 2011 VA examination report reflects flare-ups of the right shoulder on a pain rating scale of 9 to 10 out of 10 that occur with movement.  The Veteran described sharp, sudden pain that occurred with such actions as typing, lifting greater than 10 pounds, having to hold the right arm up (such as when driving or with painting or carpenter work), and when lying on the right shoulder.  The Veteran reported that he attempted to avoid movement as much as possible.  He reported that flare-ups were intermittent with movement, occurring several times a day and lasting two to five minutes.  On examination, repetitive motion testing did not reveal any additional functional loss.  The examiner characterized the functional impairment of the Veteran's right shoulder as "moderate."  According to the March 2014 VA shoulder examination report, the Veteran reported chronic pain in the shoulder, being unable to sleep on his right side, and functional limitations in the ability to lift and perform overhead activity, such as throwing a ball overhanded.  On examination, repetitive motion testing did not result in additional functional loss, although the examiner did note general functional loss characterized by less movement than normal and pain on movement.        

Even after considering the Veteran's functional loss due to his objective right shoulder pain and reported restrictions concerning daily activities, the clinical findings show that the Veteran's limitation of motion of the right shoulder was well in excess of the 45 degrees limitation required for the next higher (i.e. 30 percent) rating under DC 5201.  Thus, even when DeLuca factors are taken into consideration, the disability is not productive of symptomatology that is comparable to limitation of right arm motion to 45 degrees (i.e. midway between the side and shoulder level), which is required for the next higher evaluation under this code.  

The other diagnostic codes pertaining to the shoulder and arm, DCs 5200 (ankylosis of scapulohumeral articulation) and 5202 (other impairment of humerus), are not applicable in this case because the medical evidence shows that the Veteran's right shoulder disability is not productive of a fibrous union, nonunion or the loss of the head of the right humerus, and the objective range of motion findings affirmatively show that the Veteran does not have right shoulder ankylosis.  There is also no medical evidence showing that the Veteran's scapula and humerus move as one piece.  Finally, although the Veteran has been diagnosed with arthritis of the right shoulder (see, e.g., March 2014 VA shoulder examination report), the diagnostic code for degenerative arthritis (DC 5003) would not afford the Veteran a rating higher than 20 percent, since the maximum schedular rating available under DC 5003 for arthritis of a shoulder joint is 20 percent.  

In short, the medical evidence indicates that the Veteran is entitled to an initial 20 percent rating for his right shoulder disability under either DC 5203 or DC 5201, but is not entitled to a rating higher than 20 percent under any of the shoulder and arm rating codes.  As discussed below, while there is no schedular basis for assigning a higher rating, the Board is remanding the extraschedular component of the Veteran's right shoulder disability for consideration by VA's Director of Compensation and Pension Service based upon the Veteran's reported activity restrictions that may not be completely addressed by the Rating Schedule.

Right Knee

Several diagnostic codes are potentially applicable to the rating of a knee disability.  First, under 38 C.F.R. § 4.71a , DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, DC 5055 (for knee replacement (prosthesis)), a 100 percent rating is to be assigned for one year following implantation of the prosthesis.  With chronic residuals consisting of severe painful motion or severe weakness in the affected extremity, a 60 percent rating is warranted.  Intermediate degrees of residual weakness, pain or limitation of motion are to be rated by analogy to DCs 5256, 5261, or 5262.  The minimum rating is 30 percent. 

Under 38 C.F.R. § 4.71a, DC 5260, if flexion of the knee is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees, a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, DC 5261, if extension of the knee is limited to 10 degrees, a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees, a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees, a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees, a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees, a 50 percent rating is in order. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Other diagnostic codes pertaining to the knee include DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these diagnostic codes are not applicable because the Veteran does not exhibit the relevant pathologies.

VA's General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under DC 5260 and a compensable limitation of extension under DC 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in different planes of movement were each compensable.  Id.  VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability.  VAOPGCPREC 23-97 (July 1, 1997).

The Veteran seeks a higher schedular rating for his right knee disability.  This disability is currently assigned a 30 percent rating under DC 5055, in effect since June 1, 2012.  Previously, from June 8, 2011 to May 31, 2012, the Veteran was afforded a 100 percent disability rating in accordance with the one-year recovery period following total right knee replacement surgery as prescribed by regulation.  Since the Veteran was already receiving the maximum (i.e. 100 percent) schedular benefit from June 8, 2011 to May 31, 2012, a higher schedular rating is not possible during that period, and accordingly the Board need not discuss any treatment reports or examination findings that occurred prior to June 1, 2012. 

According to an August 2012 VA primary care note, the total right knee replacement produced "Great results with no pain reported at this time."

An April 2013 VA orthopedics clinic note reflects that the Veteran was doing well, was able to climb stairs without difficulty, and reported no problems with his knees.  At that time, the Veteran had "excellent" flexion and extension, with a full range of motion.     

At the Veteran's March 2014 VA knee examination, he reported that his right knee did well unless he stood for too long, which would cause an increase in pain and swelling.  The Veteran reported that normal standing and walking was okay as long as he did not overdo it.  He stated that he was limited in his ability to squat or climb.  He gave no history of inflammatory arthritis or associated flare-ups.  The Veteran reported being employed part time doing security work, and stated that there was not much standing or walking involved in that job. 

The examiner measured right knee flexion to 95 degrees with painful motion beginning at 95 degrees, right knee extension to 5 degrees with no objective evidence of painful motion, and repetitive use testing revealed the same range-of-motion measurements.  The examiner noted functional impairment manifested by less movement than normal and pain on movement.  There was no evidence of joint instability, patellar subluxation/dislocation, or meniscal condition.  The examiner noted that the Veteran had a surgical scar, but that the scar was not painful and/or unstable, and that the total area did not exceed 39 square centimeters.  He noted that the Veteran did not use an assistive device as a normal mode of locomotion.  The examiner found that there was no functional impairment to the extreme that no effective function remained other than that which would be served equally well by an amputation.  X-ray findings showed degenerative arthritis.  The examiner determined that there were no other residual signs or symptoms from the Veteran's total knee replacement surgery that were not already captured in the examination report.  However, he noted that he could not opine as to any further functional impairment that might be experienced outside of the clinical setting during the course of the Veteran's everyday life without resorting to speculation. 

The Veteran's right knee disability is currently rated as 30 percent disabling under DC 5055.  In order for the next higher (i.e. 60 percent) evaluation criteria to be satisfied, there would need to be a showing of chronic residuals consisting of severe painful motion or severe weakness in the affected extremity.  Although a March 2012 VA examiner noted such chronic residuals consisting of severe painful motion or weakness, the Board observes that the RO assigned the Veteran's right knee disability a 100 percent rating from June 8, 2011 to June 1, 2012, during the one-year period following the implantation of the prosthesis as provided under DC 5055.  Since the March 2012 VA examination occurred during this one-year recovery period when the Veteran was already receiving a 100 percent rating, and since the subsequent, March 2014 VA examination report did not include any finding of chronic residuals consisting of severe painful motion or weakness, a 60 percent rating under DC 5055 is not warranted during the period since June 1, 2012.  VA treatment records generally confirm the findings of the March 2014 VA examination.  An August 2012 VA primary care note reflects that the total right knee replacement produced "Great results with no pain reported at this time."  An April 2013 VA treatment note reflects that the Veteran was doing well, was able to climb stairs without difficulty, and reported no problems with his knees.  At that time, the Veteran had "excellent" flexion and extension, with a full range of motion.

The Board has considered whether a higher disability rating would be available under DC 5260 (limitation of flexion) and/or DC 5261 (limitation of extension).  However, the Veteran's range-of-motion findings during the applicable period do not support a higher rating under either of these diagnostic codes.  Likewise, a rating higher than 30 percent is unavailable under DC 5003 (degenerative arthritis), since the highest rating possible for right knee degenerative joint disease is 20 percent under the applicable rating criteria.   

Other diagnostic codes pertaining to the knee include DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  However, these diagnostic codes are not applicable in this case, because none of these conditions were found to be present on VA examination.  A separate compensable rating is not available for the Veteran's scar on his right knee, because VA examination findings confirmed that the scar was not painful and/or unstable, and that the total area of the scar did not exceed 39 square centimeters as required for a compensable rating under the diagnostic codes pertaining to scars (DCs 7800-05). 

Because DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's right knee disability under DC 5055 and under the DeLuca criteria would lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  Accordingly, a rating in excess of 30 percent based on functional loss (38 C.F.R. §§ 4.40, 4.45) is prohibited because these factors have already been compensated under DC 5055.  38 C.F.R. § 4.71a.       
    
Thus, after considering all potentially applicable diagnostic codes under the Rating Schedule, the Board finds that the assignment of a schedular rating higher than 30 percent for a right knee disability since June 1, 2012 is not warranted.  As discussed below, the extraschedular component of the Veteran's right knee disability is being remanded for consideration by the Director of VA's Compensation and Pension Service.          

ORDER

Subject to the laws and regulations governing the payment of monetary benefits, an initial schedular rating of 20 percent for a right shoulder disability is granted.

A schedular rating higher than 30 percent since June 1, 2012 for a service-connected right knee disability is denied.   

REMAND

Extraschedular Consideration for Right Shoulder

According to the July 2011 VA shoulder examination report, the Veteran described severe flare-ups of the right shoulder on a pain rating scale of 9 to 10 out of 10 that occurred with movement.  He reported that this sharp, sudden pain occurred with such actions as typing, lifting greater than 10 pounds, having to hold the right arm up (such as when driving or with painting or carpenter work), and when lying on the right shoulder.  The Veteran reported that he attempted to avoid movement as much as possible.  He stated that flare-ups were intermittent with movement, occurring several times a day and lasting two to five minutes.  According to the March 2014 VA shoulder examination report, the Veteran reported chronic pain in the shoulder, being unable to sleep on his right side, and functional limitations in the ability to lift and perform overhead activity, such as throwing a ball overhanded.

Given that the Veteran has reported severe pain and frequent flare-ups that occur with such activity as driving and typing, it would be appropriate for the Director of VA's Compensation and Pension Service to consider whether an extraschedular rating is appropriate for the Veteran's right shoulder disability.  The Board is unable to consider the assignment of an extraschedular rating in the first instance.  Accordingly, after completing any other development deemed necessary, the RO/AMC should refer the extraschedular component of the Veteran's right shoulder disability claim to the Director of VA's Compensation and Pension Service.   

Extraschedular Consideration for Right Knee

During the Veteran's March 2014 VA knee examination, he reported that standing for too long caused an increase in pain and swelling of his right knee.  He also stated that he was limited in his ability to squat or climb.  

Given that the Veteran has reported that he cannot stand for long periods of time without an increase in pain and swelling of his right knee, and given that it is unclear whether this functional impairment is contemplated in the Rating Schedule, the Director of VA's Compensation and Pension Service should consider whether an extraschedular rating is appropriate for the Veteran's right knee disability.  The Board is unable to consider the assignment of an extraschedular rating in the first instance.  Accordingly, after completing any other development deemed necessary, the RO/AMC should refer the extraschedular component of the Veteran's right knee disability claim to the Director of VA's Compensation and Pension Service.   
 
Extraschedular Rating for Combined Impact

The Veteran's representative has repeatedly asserted that VA failed to take into account the combined impact of the functional impairment caused by the Veteran's service-connected disabilities.  See, e.g., November 2012 substantive appeal.  

In Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  762 F.3d 1362 (Fed. Cir. 2014).

Accordingly, after completing any other development deemed necessary, the RO/AMC should refer to the Director of VA's Compensation and Pension Service the issue of whether an extraschedular rating for the combined impact of the Veteran's service-connected disabilities is warranted.  The Board cannot adjudicate this issue in the first instance. 

Service Connection - Left Knee

The Veteran has claimed that his status post total left knee replacement is related to his active service and/or to his service-connected right knee disability.  The Veteran's service treatment records reflect that he complained of tightness in the left knee in August 1979, and he reported left knee pain and stiffness on his May 1981 report of medical history at separation from service.  

In July 2011, a VA examiner opined that it was less likely than not that the Veteran's left knee disability was related to service because there was no documentation of treatment for left knee pain during service.  He also explained that although left knee stiffness and pain had been noted in the Veteran's medical history, the examining physician did not find evidence of a left knee problem at the time of the Veteran's separation from service. 

In September 2012, the Veteran submitted a webpage from www.livestrong.com and an August 2005 paper authored by an orthopedic surgeon.  Both sources described how an injury in one knee joint could negatively impact the other knee joint. 

Although the July 2011 VA examiner discussed whether the Veteran's left knee disability was directly related to service, he did not address whether it was related to the Veteran's service-connected right knee disability.  As such, a clarifying VA addendum opinion addressing secondary service connection is required.  The Board notes that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) ("[W]hen aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."); see also El-Amin v. Shinseki, 26 Vet. App. 136, 139-140 (2013).  

In September 2012, the Veteran submitted two articles that described how an injury in one knee joint could negatively impact the other knee joint.  The examiner's addendum opinion should include consideration of these two articles and whether they shed light on the Veteran's particular case.     

Service Connection - Diabetes Mellitus Secondary to Right Knee

The Veteran asserts that his diabetes mellitus was caused by his lack of exercise and subsequent weight gain, which in turn he asserts was caused by his service-connected right knee disability.  The Veteran's November 2011 service connection claim for diabetes mellitus is explicitly claimed as secondary to a bilateral knee condition, of which his right knee disability is currently service-connected.  In a September 2012 statement, the Veteran clarified that he did not serve in Vietnam and was not claiming diabetes mellitus as due to herbicide exposure.  

In March 2012, the Veteran was provided a VA examination to address this condition.  The examiner diagnosed diabetes mellitus and opined that the condition was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The examiner stated that while weight gain and lack of exercise could contribute to the onset of diabetes, it would be speculative to report these as the primary cause of the Veteran's diabetes because there were many variables involved in weight gain. 

The March 2012 VA medical opinion is inadequate to decide the secondary service connection claim for diabetes mellitus.  First, the examiner only addressed whether the Veteran's right knee disability caused his diabetes, and not whether the right knee disability aggravated the Veteran's diabetes.  The Court has held that when an examiner determines whether service connection is warranted on a secondary basis, he or she must address both direct causation as well as aggravation.  See Allen, supra.  Secondly, the examiner did not provide an adequate rationale as to why it would be speculative to report lack of exercise and weight gain as the primary cause of the Veteran's diabetes.  As a result, a clarifying VA addendum opinion is required.  The Board also notes that in September 2012, the Veteran submitted two articles that described the negative health consequences of lack of exercise and sedentary living.  The examiner's addendum opinion should include consideration of these two articles and whether they shed light on the Veteran's particular case.     

TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the other issues currently on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009).  Because the issues are inextricably intertwined and must be remanded for further development, the Board is unable to review the claim of entitlement to a TDIU until the rest of the issues have been adjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any other development deemed appropriate, forward the Veteran's claims file to the same examiner who completed the July 2011 VA knee examination, or, if that examiner is unavailable, to a suitable replacement, for the preparation of an addendum VA opinion addressing secondary service connection for the left knee disability.  If the examiner determines that a new examination is necessary in order to prepare the clarifying addendum opinion, a new VA examination should be scheduled for the Veteran. 

The examiner should review the Veteran's claims file and answer the following questions: 

(a) Is it at least as likely as not that the Veteran's left knee disability was caused by his service-connected right knee disability?  

(b) Is it at least as likely as not that the Veteran's left knee disability was aggravated by his service-connected right knee disability?

In forming these opinions, the examiner should consider the webpage from www.livestrong.com and the August 2005 paper authored by an orthopedic surgeon ("Symptoms in the Opposite or Uninjured Leg"), as submitted by the Veteran.  The examiner should discuss whether these sources shed light on the Veteran's particular case.

An explanation should accompany all opinions expressed.  

If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Forward the Veteran's claims file to the same examiner who completed the March 2012 VA diabetes mellitus examination, or, if that examiner is unavailable, to a suitable replacement, for the preparation of an addendum VA opinion.  If the examiner determines that a new examination is necessary in order to prepare the clarifying addendum opinion, a new VA examination should be scheduled for the Veteran. 

The examiner should review the Veteran's claims file and answer the following questions: 

a) Is it at least as likely as not that the Veteran's diabetes mellitus was caused by his service-connected right knee disability?  

b) Is it at least as likely as not that the Veteran's diabetes mellitus was aggravated by his service-connected right knee disability?

In forming these opinions, the examiner should consider the two articles submitted by the Veteran titled "Cost and Consequences of Sedentary Living" and "Physical Exercise Fundamental to Preventing Disease."  The examiner should discuss whether these articles shed light on the Veteran's particular case.

An explanation should accompany all opinions expressed.  

If the examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing any other development deemed necessary, refer the case to VA's Director, Compensation and Pension Service, for consideration of whether the Veteran is entitled to: (a) an extraschedular rating for his service-connected right shoulder disability; (b) an extraschedular rating for his service-connected right knee disability; (c) an extraschedular rating based on the combined impact of the Veteran's service-connected disabilities under 38 C.F.R. § 3.321(b) in light of the Federal Circuit's decision in Johnson.  

4.  After all of the above actions are completed, accomplish any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU.  Then, readjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


